Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159862                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  THERESA M. HELLER,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159862
                                                                    COA: 345164
                                                                    Kalamazoo CC: 2018-000052-AA
  JOYCE L. DEJONG, D.O., HOMER STRYKER
  SCHOOL OF MEDICINE and OFFICE OF
  KALAMAZOO COUNTY MEDICAL
  EXAMINER,
             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
           b0323
                                                                               Clerk